DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 11/24/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3. Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because:
Fig. 2 depicts the frame 36 as being an outermost structure and the cylinder 60 being the inner most structure. However, fig. 3 depicts the frame 36 as being the innermost structure and the cylinders 60 as being the outermost structures. This causes confusion around the guide rods and piston rod. The drawings should be consistent in labeling structures. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Claim 2, “a piston rod”. Additionally, figure 2 attempts to illustrate the piston rod 61A. However, the clarity and resolution of figure 2 is not adequate to show the piston rod 61A. Additionally, figure 3 is a view showing the automatic wet sanding robot. It seems that the piston rod 61A was mistakenly left out of figure 3. Overall, the figures do not adequately illustrate the piston rod 61A and associated structural relationships. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4. Claim 1 is objected to because of the following informalities: 
Regarding claim 1, because the claim is not in a traditional format (preamble, transition phrase, body of the claim), it is not clear if “comprising” is meant to be the transition phrase or if “in which” is meant to be the transition phrase. To promote clarity, format claim 1 in a traditional format including preamble, transition phrase and body of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language states “wherein the guide rod is provided on each side of a piston rod of the air cylinder in a direction orthogonal to an extension direction of the piston rod”. However, claim 1 introduces “a guide rod”. It is not precisely clear how “a guide rod” can be provided on each side of a piston rod. If understood by the examiner correctly, introduce the guide rod as “at least one guide rod” in claim 1 so that when claim 2 later requires more than one guide rod, proper antecedent basis is provided. Additionally, in conjunction with the drawing objections, it is not precisely clear the configuration of the guide rods, the piston rod, and the cylinders. It is not precisely clear if the guide rods and piston rod share a cylinder or if there are more than one cylinder. Overall, it is not precisely clear what is required by the language of claim 2 because the configuration of the cylinders, guide rods and piston rod is not precisely clear. 
Regarding claim 3, the claim language states “the rod end mechanism includes a rod end to which the leading end of the guide rod is coupled and a bolt that is inserted into a center hole of the rod end and an opening formed in the automatic wet sanding unit main body, and is configured such that the automatic wet sanding unit main body is supported”. However, it is not precisely clear what is required by the claim language. Specifically, it is not precisely clear what structure is required to perform “is configured such that the automatic wet sanding unit main body is supported”. Specifically, it is not precisely clear if this language is required to be performed by the rod end mechanism, the rod end or the bolt. 
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Panergo et al. (US PGPUB 20130109277), hereinafter Panergo, in view of Bittorf et al. (WO 2015108936), hereinafter Bittorf, and further in view of Kuebler (US PGPUB 20030045211).
Regarding claim 1, Panergo teaches an automatic sanding apparatus (fig. 4) that performs automatic sanding [0022] in which a sanding sliding body (abrasion tools 420) is pressed against a painted surface of a painted object that has been painted and the sanding sliding body is moved to sand down the painted surface (paragraphs 0022-0023, the primed surface is being interpreted as a painted surface), 
the automatic wet sanding apparatus comprising an automatic wet sanding unit main body on which the sanding sliding body is mounted (see Panergo’s annotated fig. 4 below), and a unit support mechanism that supports the automatic wet sanding unit main body (see Panergo’s annotated fig. 4 below) and includes an air cylinder (fig. 4, pneumatic cylinder 440) that changes a posture of the automatic wet sanding unit main body (fig. 4, paragraph 0045), 

    PNG
    media_image1.png
    774
    851
    media_image1.png
    Greyscale

the automatic wet sanding apparatus further comprising a guide rod that is slidably supported (see Panergo’s annotated fig. 4 above), extends toward the automatic wet sanding unit main body, and is coupled to the automatic wet sanding unit main body (see Panergo’s annotated fig. 4 above, paragraph 0045).
Panergo does not explicitly teach an automatic wet sanding apparatus, wherein the sanding sliding body is moved with water flowing between the sanding sliding body and the painted surface;
wherein the guide rod is slidably supported by a bush provided inside the air cylinder; 
wherein an outer surface of the guide rod has grooves that extend along a shaft centerline of the guide rod and have an arc-shaped cross-section in a direction orthogonal to the shaft centerline, and balls that allow the guide rod to slide along the bush are interposed between a bottom of each of the grooves and an inner surface of the bush.
However, Bittorf teaches a surface treatment device including an effector 4 (fig. 1), wherein the effector is one or more of orbital sanders [0026]. Additionally, Bittorf teaches the device of figure 1 also includes a fluid reservoir 16 that provides fluid, such as water, to the effector when such is desirable such as that of wet sanding the surface [0027]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Panergo to incorporate the teachings of Bittorf to provide a wet sanding device, wherein the sanding sliding body is moved with water flowing between the sanding sliding body and the painted surface. Doing so would reduce heat during the sanding process and would also aid in removing debris and material from the processing area. 
Panergo in view of Bittorf does not explicitly teach wherein the guide rod is slidably supported by a bush provided inside the air cylinder; 
wherein an outer surface of the guide rod has grooves that extend along a shaft centerline of the guide rod and have an arc-shaped cross-section in a direction orthogonal to the shaft centerline, and balls that allow the guide rod to slide along the bush are interposed between a bottom of each of the grooves and an inner surface of the bush.
However, Kuebler teaches a polishing head for a polishing machine including a polishing plate 3 with a polishing covering 5 [0022] (fig. 1), a drive shaft 7, a pressure chamber 29 and a piston 33. Additionally, Kuebler teaches an embodiment (fig. 4) including longitudinal grooves 55 in the shaft 7, wherein balls 53 are mounted in the longitudinal grooves (fig. 4). Specifically, Kuebler teaches the shaft is slidably supported by a bush provided inside the air cylinder (fig. 1, mounting element 23 is being interpreted as a bush and the shaft is slidably supported by the bush provided inside the air cylinder [0027]); 
wherein an outer surface of the guide rod (shaft 7) has grooves (grooves 55) that extend along a shaft centerline of the guide rod (longitudinal grooves 55) and have an arc-shaped cross-section in a direction orthogonal to the shaft centerline (see Kuebler’s annotated fig. 4 below), and balls (balls 53) that allow the guide rod to slide along the bush are interposed between a bottom of each of the grooves and an inner surface of the bush (see Kuebler’s annotated fig. 4 below).

    PNG
    media_image2.png
    508
    686
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Panergo in view of Bittorf to incorporate the teachings of Kuebler to provide wherein the guide rod is slidably supported by a bush provided inside the air cylinder; wherein an outer surface of the guide rod has grooves that extend along a shaft centerline of the guide rod and have an arc-shaped cross-section in a direction orthogonal to the shaft centerline, and balls that allow the guide rod to slide along the bush are interposed between a bottom of each of the grooves and an inner surface of the bush. Doing so would have been a simple substitution (MPEP 2143) of one known pneumatic cylinder (as taught by Kuebler) for another known known pneumatic cylinder (as taught by Panergo) in order to provide the predictable results of selectively changing the processing pressure of the abrasion tool.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Panergo et al. (US PGPUB 20130109277), hereinafter Panergo, in view of Bittorf et al. (WO 2015108936), hereinafter Bittorf, and further in view of Kuebler (US PGPUB 20030045211) and yet further in view of NPL1 (Pneumatic Guided Cylinder Slide- P5E Series).
Regarding claim 2, Panergo in view of Bittorf and further in view of Kuebler teaches the claimed invention as rejected above in claim 1. Panergo in view of Bittorf and further in view of Kuebler does not explicitly teach wherein the guide rod is provided on each side of a piston rod of the air cylinder in a direction orthogonal to an extension direction of the piston rod.  
However, NPL1 teaches a pneumatic guided cylinder including a guide rod provided on each side of a piston rod of an air cylinder in a direction orthogonal to an extension direction of the piston rod. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Panergo in view of Bittorf and further in view of Kuebler to incorporate the teachings of NPL1 to provide wherein the guide rod is provided on each side of a piston rod of the air cylinder in a direction orthogonal to an extension direction of the piston rod. Specifically, it would have been obvious to further modify Panergo, as modified, to include three separate rods, wherein each rod has grooves which include corresponding ball structures, wherein the structure functions as a pneumatic cylinder. Doing so would provide more stability to the cylinder structure. As best understood by the examiner, in light of the above drawing objections and 35 USC 112(b) rejections, the prior art meets the claim limitations. 
Allowable Subject Matter
7. Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Panergo et al. (US PGPUB 20130109277), hereinafter Panergo, in view of Bittorf et al. (WO 2015108936), hereinafter Bittorf, and further in view of Kuebler (US PGPUB 20030045211) is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structure and structural relationships between the rod end mechanism, the rod end, the guide rod, the bolt, the center hole, and the recess that extends along a shaft centerline of the bolt as particularly claimed in combination with all other elements of claims 1 and 3.
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell (US PGPUB 20060150362) teaches an orbital scrubber that can also be used as a base reference for claim 1. Mitchell’s device includes a sanding element 116, cylinder 103 and fluid supply line 216. Additionally, Mitchell teaches cleaning element 116 may include 3M’s high productivity pad 7300 [0036]. 
NPL2 (3M High Productivity Pad 7300) teaches the High Productivity Pad 7300 includes abrasive particles and therefore qualifies as a sanding element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723